SEC 1344 (10-2002) Persons who potentially are to respond to the collection of Previous information contained in this form are not required to versions respond unless the form displays a currently valid OMB control number. obsolete OMB APPROVAL OMB Number: 3235-0058 Expires: January 31, 2005 Estimated average burden hours per response2.50 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 33-82034 CUSIP NUMBER (Check One): X Form 10-K Form 20-F Form 11-K Form 10-Q Form N-SAR For Period Ended: December 31, 2002 [ ] Transition Report on Form 10-K [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION Indiantown Cogeneration, L.P.; Indiantown Cogeneration Funding Corporation Full Name of Registrant Former Name if Applicable 7600 Wisconsin Avenue Address of Principal Executive Office (Street and Number) Bethesda, Maryland 20814 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F,11-K or Form N-SAR, or portion thereof, will X be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b- 25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, or the transition report portion thereof, could not be filed within the prescribed time period. The Form 10-K for Indiantown Cogeneration, L.P. and Indiantown Cogeneration Funding Corporation was not filed within the prescribed time period due to unforeseen technical difficulties with the EDGAR system. The co-registrants attempts to use the new version of EDGAR, EDGAR II: SEC Modernization, resulted in multiple formatting errors that could not be corrected in sufficient time to complete electronic transmission of the Form 10-K prior to 5:30 p.m. on March 31, 2003. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Mike Pembroke (772) 597-6500 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). X Yes No. (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes X No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Indiantown Cogeneration, L.P. ; Indiantown Cogeneration Funding Corporation (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date April 1, 2003 By /s/P. Christian Iribe Chief Executive Officer, President
